United States Securities and Exchange Commission Washington, DC 20549 Form 20-F (Mark one) []Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of or [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended May 31, 2008 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to or []Shell Company Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Commission file number: 0-30920 Kola Mining Corp. (Exact name of Registrant as specified in its charter) Kola Mining Corp. (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) #598, 999 Canada Place, Vancouver, British Columbia, Canada, V6C 3E1 (Address of principal executive offices) Igor Kovarsky, (604) 688-4110, Suite 598, 999 Canada Place, Vancouver, B.C. Canada V6E 4N7 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act.None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Stock, No Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act.Not Applicable Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report.53,837,457 Common Shares as of May 31, 2008 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨YesýNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. ¨YesýNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerý Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨International Financial Reporting Standards as issuedOther ý By the International Accounting Standards Board ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.ý Item 17¨ Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)¨ YesýNo -2- General Information: Unless otherwise indicated, all references herein are to Canadian dollars. The Company is required under Canadian law (National Instrument 43-101 Standards Of Disclosure For Mineral Projects) (“NI 43-101”) to calculate and categorize “mineral reserve”, “proven mineral reserve”, “probable mineral reserve”, “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” under the Canadian Institute of Mining Metallurgy and Petroleum (“CIM”) Standards on Mineral Resources and Reserves - Definitions and Guidelines adopted by the CIM in August 2000.These standards establish definitions and guidelines for the reporting of exploration information, mineral resources and mineral reserves in Canada.These definitions have not been adopted for use in the United States of America by the Securities and Exchange Commission (the “SEC”).Under these guidelines, the CIM definitions of proven and probable reserves equate to the definitions of proven and probable reserves as set out in Guide 7 of the Securities Act Industry Guides adopted by the SEC (“Guide 7”).In addition, Canadian law requires disclosure of mineral resources that equate to measured, indicated and inferred resources. GLOSSARY The following is a glossary of some of the terms used in the mineral exploration industry and referenced herein: Ag silver andesite a dark colored, fine grained volcanic rock. Au gold breccia rock comprised of large angular fragments suspended in a fine grained mineral. carbonaceous shale a fine grained, sedimentary rock that has a significant carbon content. chalcopyrite a very common mineral, copper iron sulfide, occurring in brass-yellow crystals or masses; copper pyrite. chloritization an alteration process where pre-existing minerals are replaced by chlorite. contained metal total measurable metal in pounds estimated to be contained within a mineral deposit.Makes no allowance for economic criteria, mining dilution or recovery losses. Cu copper Cut-off grade the lowest grade of mineralization that qualifies as ore in a resource calculation Devonian a period of time in the Paleozoic era covering a time period between 400 and 345 million years ago. diorite an intrusive igneous rock largely comprised of feldspar, hornblende, pyroxene and quartz. feasibility study a detailed report assessing the feasibility, economics and engineering of placing a mineral deposit into commercial production. fuchsite a bright green chromium rich mica mineral. g grams -3- g/t grams per tonne. granodiorite an intrusive igneous rock comprised largely of quartz, feldspar, biotite and hornblende. greenschist facies a term used to describe rocks that have undergone low grade metamorphism associated with a temperature range between 300 and 500 degrees Celsius. greenstone a general term used to describe any dark green color metamorphosed igneous rock. igneous a rock that has solidified from molten or partly molten rock material. indicated resource (NI 43-101 definition) means that part of a mineral resource for which quantity, grade or quality, densities, shape and physical characteristics can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed. inferred resource (NI 43-101 definition) means that part of a mineral resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity. The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes. infill drilling program a series of drill holes that have been laid out to intersect the untested areas between two previously drilled holes. intrusive rock a general term used to describe an igneous rock body that has intruded pre-existing rock and solidified without breaching the earth’s surface. km Kilometer m Meter mafic a term used to describe igneous rocks comprised of dark colored iron and magnesium rich minerals. magma mobile, molten rock material. measured resource (NI 43-101 definition) means that part of a mineral resource for which quantity, grade or quality, densities, shape, physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters, to support production planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration, sampling and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough to confirm both geological and grade continuity. -4- metamorphism the mineralogical, chemical, and structural adjustment of solid rocks to physical and chemical conditions which have been imposed due to prolonged exposure to heat and pressure. mineral reserve (NI 43-101 definition) means the economically mineable part of a measured or indicated resource demonstrated by at least a preliminary feasibility study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. A mineral reserve includes diluting materials and allowances for losses that may occur when the material is mined. mineral resource (NI 43-101 definition) a body of mineralized material which has not yet been determined to be ore, and the potential for mining of which has not yet been determined; categorized as possible, probable and proven, according to the degree of certainty with which their grade and tonnage are known; sometimes referred to as a “geological resource” or “mineral inventory”. monzodiorite an igneous intrusive rock largely comprised of quartz and feldspar and minor pyroxene. Ordovician a period of time in the Paleozoic era covering a time period between 500 and 440 million years ago. ore a naturally occurring rock or material from which economic minerals can be extracted at a profit. ounce or oz. a troy ounce or 20 pennyweights or 480 grains or 31.103 grams. Paleozoic a period or era of time between 570 and 225 million years ago porphyry an igneous rock comprised of larger mineral crystals suspended in a matrix of finer grained crystals. probable reserve (NI 43-101 definition) the economically mineable part of an indicated, and in some circumstances a measured resource demonstrated by at least a preliminary feasibility study. This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. professional association for the purposes of the definition of a Qualified Person below, means a self-regulatory organization of engineers, geoscientists or both engineers and geoscientists that (a) has been given authority or recognition by statute; (b) admits members primarily on the basis of their academic qualifications and experience; (c) requires compliance with the professional standards of competence and ethics established by the organization; and (d) has disciplinary powers, including the power to suspend or expel a member. proven mineral reserve (NI 43-101 definition) means the economically mineable part of a measured resource demonstrated by at least a preliminary feasibility study. This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. pyrite an ore mineral of iron and sulphur. -5- Qualified Person means an individual who (a) is an engineer or geoscientist with at least five years of experience in mineral exploration, mine development or operation or mineral project assessment, or any combination of these; (b) has experience relevant to the subject matter of the mineral project and the technical report; and (c) is a member in good standing of a professional association. quartz a rock-forming mineral of silica and oxygen, often found in veins also. reserve (SEC Guide 7 definition) that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. schist any of a class of crystalline metamorphic rocks whose constituent mineral grains have a more or less parallel or foliated arrangement. silicification an alteration process of pre existing rock involving the introduction of or replacement by fine grained silica. Silurian a period of time in the Paleozoic era covering a time period between 440 and 400 million years ago. stockwork a metalliferous deposit characterized by the impregnation of the mass of rock with many small veins or nests irregularly grouped. sulphidization an ore forming process where sulfur from an external source is introduced into pre existing rock or magma and bonds with metallic elements forming metallic sulphide minerals. tonne metric tonne (2,204.6 pounds). unconformity a substantial break or gap in the geologic record where a rock is overlain by another that is not the next unit in a continuous stratigraphic succession. vein a tabular body of rock typically of narrow thickness and often mineralized occupying a fault, shear, fissure or fracture crosscutting another pre-existing rock. Forward Looking Statements The Company cautions readers regarding forward looking statements found in the following discussion and elsewhere in this annual report and in any other statement made by, or on the behalf of the Company, whether or not in future filings with the SEC.Forward looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments.Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond the Company’s control and many of which, with respect to future business decisions, are subject to change.See “Item 3.Key Information - Risk Factors”.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by or on behalf of the Company.As a result, these forward-looking statements should be considered in light of various important factors, including those set forth in this annual report.Important factors that could cause actual results to differ materially from estimates or projections contained in the forward-looking statement include, without limitation: · overall economic and business conditions in Russia; · the ability to achieve anticipated efficiencies and other cost savings in connection with past and future acquisitions; · the success of exploration and development activities; -6- · decreases in the market price of nickel or copper; · the occurrence of labor disruptions; · availability, terms and deployment of capital or credit; · changes in relevant government regulations, particularly environmental regulations and potential new legislation affecting mining and mineral rights; · fluctuations in exchange rates, currency devaluations and other macroeconomic monetary policies; and · political instability in Russia. The Company disclaims any obligation to update forward looking statements. PART I Item 1.Identity of Directors, Senior Management and Advisors. Not applicable. Item 2.Offer Statistics and Expected Timetable. Not applicable. Item 3.Key Information. Selected Financial Data The selected financial data of the Company for the years ended May 31, 2008, 2007, 2006, and 2005, was derived from the financial statements of the Company which have been audited by Davidson & Company LLP, independent Chartered Accountants, as indicated in their report which is included elsewhere in this annual report. The information in the following table was extracted from the more detailed consolidated financial statements and related notes included herein and should be read in conjunction with such financial statements and with the information appearing under the heading “Item 5.Operating and Financial Review and Prospects.” Reference is made to Note 16 of the Company’s consolidated financial statements included herein for a discussion of the material differences between Canadian generally accepted accounting principles (“GAAP”) and US GAAP, and their effect on the Company’s financial statements. On September 14, 2005, the Company completed the acquisition of all of the issued and outstanding common shares of 0724000 B.C. Ltd. (“724 BC”) in exchange for common shares of the Company on a one-for-one basis, along with other transactions.On completion of the acquisition of 724 BC, the former shareholders of 724 BC became the majority shareholders of the combined Company.Since this transaction resulted in the former shareholders of 724 BC acquiring control of the Company, the acquisition has been treated for accounting purposes as a recapitalization.In accounting for this transaction: i) 724 BC is deemed to be the purchaser and parent company for accounting purposes.Accordingly, its net assets are included in the consolidated balance sheets at their historical book value; ii) Control of the net assets of the Company was acquired on September 14, 2005.The transaction has been accounted for as a purchase of the assets and liabilities of the Company by 724 BC; and iii) The consolidated statements of operations and deficit and cash flows for the year ended May 31, 2006, include 724 BC’s results of operations and cash flows for the year ended May 31, 2006, and the Company’s results of -7- operations and cash flows from September 14, 2005.The comparative figures for the year ended May 31, 2005 and period from February 4, 2004 (the date of incorporation of 724 BC) to May 31, 2004, and as at May 31, 2005 and 2004, are those of 724 BC. Year Ended May 31, 2008 Year Ended May 31, 2007 Year Ended May 31, 2006 Year Ended May 31, 2005 Period From February 4, 2004 to May 31, 2004 Interest and Other Income $ 133,131 $ 42,993 $ 19,455 Nil Nil General and Administrative Expenses $ 4,102,354 $ 1,949,793 $ 1,194,486 $ 162,633 $ 75,974 Loss From Continuing Operations $ (6,586,225 ) $ (2,036,069 ) $ (1,206,667 ) $ (161,466 ) $ (75,903 ) Net Loss $ (6,586,225 ) $ (2,036,069 ) $ (1,206,667 ) $ (161,466 ) $ (75,903 ) Total Assets $ 41,611,457 $ 5,843,162 $ 2,254,424 $ 335,943 $ 11,935 Net Assets (Deficiency) $ 26,562,749 $ 5,502,047 $ 2,099,370 $ (214,258 ) $ (69,158 ) Capital Stock $ 34,327,986 $ 8,490,285 $ 3,490,004 $ 23,111 $ 1,349 Contributed Surplus $ 2,435,126 $ 625,900 $ 187,435 Nil $ 5,396 Weighted Average Number of Shares 49,745,306 19,576,880 12,518,011 1,469,962 32 Dividends per Share Nil Nil Nil Nil Nil Basic and Fully Diluted Loss Per Share from Continuing Operations $ (0.13 ) $ (0.10 ) $ (0.10 ) $ (0.11 ) $ (2,371.97 ) Loss Per Share $ (0.13 ) $ (0.10 ) $ (0.10 ) $ (0.11 ) $ (2,371.97 ) Adjustment to United States Generally Accepted Accounting Principles The consolidated financial statements of the Company have been prepared in accordance with Canadian GAAP.Canadian GAAP differs in certain material respects from US GAAP.The material differences between Canadian and US GAAP and their effect on the Company’s consolidated financial statements are summarized in the tables below. Consolidated Statements of Operations 2008 2007 2006 2005 $ Loss under Canadian GAAP (6,586,225 ) (2,036,069 ) (1,206,667 ) (161,466 ) Unproven mineral interests expensed (3,869,684 ) (384,958 ) (429,774 ) - Net loss under US GAAP (10,455,909 ) (2,421,027 ) (1,636,441 ) (161,466 ) Loss per share under US GAAP (0.21 ) (0.12 ) (0.13 ) (0.11 ) Consolidated Balance Sheets 2008 2007 2006 $ $ $ Shareholders’ equity Balance per Canadian GAAP 26,562,749 5,502,047 2,099,370 Unproven mineral interests expensed (4,684,416 ) (814,732 ) (429,774 ) Balance per US GAAP 21,878,333 4,687,315 1,669,596 Unproven mineral interests Balance per Canadian GAAP 40,037,414 1,491,844 803,386 Expensed under US GAAP (4,684,416 ) (814,732 ) (429,774 ) Balance per US GAAP 35,352,998 677,112 373,612 -8- Consolidated Statements of Cash Flows 2008 2007 2006 2005 $ Operating activities Cash used per Canadian GAAP (2,625,750 ) (1,464,627 ) (917,224 ) (85,261 ) Unproven mineral interests (5,676,409 ) (395,319 ) (157,548 ) - Cash used per US GAAP (8,302,159 ) (1,859,946 ) (1,074,772 ) (85,261 ) Investing activities Cash used by per Canadian GAAP (12,653,519 ) (800,778 ) (174,090 ) (268,346 ) Unproven mineral interests 5,676,409 395,319 157,548 - Cash used per US GAAP (6,977,110 ) (405,459 ) (16,542 ) (268,346 ) Unproven Mineral Interests Mineral property costs and related exploration expenditures are accounted for in accordance with Canadian GAAP.For US GAAP purposes the Company follows the provisions of EITF 04-02 “Whether Mineral Rights are Tangible or Intangible Assets” which concluded that mineral rights are tangible assets.Accordingly, the Company capitalizes certain costs related to the acquisition of mineral rights.The Company expenses, as incurred, the exploration costs relating to unproven mineral properties.When proven and probable reserves are determined for a property and a feasibility study prepared, then subsequent exploration and development costs of the property would be capitalized.The capitalized costs of such properties would then be amortized using the unit of production method over the estimated life of the ore body based on proven and probable reserves and would be measured periodically for recoverability of carrying values. Income Taxes In June 2006, the FASB issued Interpretation No. 48 “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement 109” (“FIN 48”).This interpretation clarifies the recognition threshold and measurement of a tax position taken or expected to be taken on a tax return, and requires expanded disclosure with respect to the uncertainty in income taxes.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company adopted the provisions of FIN 48 on June 1, 2007 and the adoption of this policy did not result in an adjustment to the Company’s consolidated financial statements. Recent Accounting Pronouncements United States Pronouncements In September 2006, the FASB issued SFAS No. 157, AFair Value Measurements@ (ASFAS 157@). SFAS 157 defines fair value, establishes a framework for measuring fair value in accordance with USGAAP and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007.Any cumulative effect will be recorded as an adjustment to the opening accumulated deficit balance, or other appropriate component of equity.The Company is currently evaluating the effect SFAS 157 will have on the Companys consolidated financial position and results of operations. In February 2007, the FASB issued SFAS No. 159, AThe Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115@ (ASFAS 159@), which permits entities to choose to measure many financial instruments and certain other items at fair value.The fair value option established by SFAS 159 permits all entities to choose to measure eligible itemsat fair value at specified election dates.A business entity shall report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date.Adoption is required for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact of SFAS 159 on its consolidated financial statements and is currently not yet in a position to determine such effects. -9- In December 2007, the FASB issued SFAS No. 160, “Non-controlling Interest in Consolidated Financial Statements” (“SFAS 160”), which clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.It requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the non-controlling interest.It also requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the non-controlling interest.This statement amends FASB 128, “Earnings per Share”; the calculation of the earnings per share amounts in consolidated financial statements will continue to be based on amounts attributable to the parent.SFAS 160 is effective for fiscal years beginning after December 31, 2008.The Company is currently evaluating the impact of SFAS 160 on its consolidated financial position and results of operations. In December 2007, FASB issued SFAS No. 141 “Business Combinations” (“SFAS 141”) (revised 2007) to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects.SFAS 141 establishes principles and requirements for the acquirer to (1) recognize and measure in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest; (2) recognize and measure the goodwill acquired in the business combination or a gain from a bargain purchase; and (3) determine what information to disclose to enable users of financial statements to evaluate the nature and financial effects of the business combination.The effective date of SFAS 141 is December 15, 2008.The Company is currently evaluating the impact of SFAS 141 on its consolidated financial statements. In March 2008, the FASB issued SFAS 161, ADisclosures About Derivative Instruments and Hedging Activities - An Amendment of SFAS
